Exhibit 10.26 [English Summary] State-Owned Land Use Rights Agreement Party A: Yongtai County Municipal Bureau of Land and Resources Party B: Yida (Fujian) Tourism Group Co., Ltd. Land Area: 130,513 square meters located in Changkeng, Duishan and Qitou, etc. villages in Xianglu town Purpose of the Land: 3.6692 hectare for scenic views and facilities; 2.4954 hectare for hotels and restaurants; 6.8867 hectare for entertainment and sports Term: Party A agrees to deliver the land use right to Party B by October 19, 2010, for a total of 12,805,000 RMB, for a period of 40 years. Party B agrees to commence the project under this Agreement before August 4, 2011 and complete it before August 4, 2013. Jurisdiction: Laws of China Dispute: If there is any dispute between the parties, either party can resolve the dispute by the courts. Date of the Agreement: August 9, 2010 1
